DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.T., the father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-2472

                          [November 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 2016-DP-000134-JM.

   Andrew A. Hollness of Law Offices of Andrew A. Holness, P.A., West
Palm Beach, for appellant.

   Meredith K. Hall, Appellate Counsel, Children's Legal Services,
Bradenton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.


                          *          *            *

  Not final until disposition of timely filed motion for rehearing.